DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 January 2022 has been entered.

Response to Arguments
Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to claim 1.  Specifically, applicant argues the combination of Honda and Long fails to disclose “each 
The examiner disagrees with applicant.  Firstly, element 5 or in the alternative element 17 was used as the brace in the rejection made in the final Office action mailed on 04 October 2021.  The examiner agrees that element 5 of Honda appears to cover substantially the entire circumference area of the ultracapacitor; however, element 17 is shown in fig. 6 to only cover a portion of the circumference area and thus still reads on the claim as presented.  Specifically, 17 extends up to a height of L or H both of which are less than the total height of the ultracapacitor (i.e. covers only a portion of the circumference area).  Furthermore, the examiner notes elements 12 & 13 of the housing 3 seen in fig. 6 could be considered the braces and only cover a portion of the circumference area.  Beyond elements 17, 12, and 13 being considered the brace, the circuit case 20 has a box shaped portion 21 (seen in fig. 3-4 & 9) wherein the lower surface of 21 includes portions 50 which can be considered as the brace and only cover a portion of the circumference area.  All claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “an ultracapacitor housing within which the electrode assembly and the electrolyte are contained in the ultracapacitor housing of the respective ultracapacitor” which cause the claim to be indefinite.  Specifically it is unclear as to if “an ultracapacitor housing” as recited in claim 19 is meant to be another ultracapacitor housing or the same as the each ultracapacitor comprises “a housing” recited in claim 1 from which claim 19 depends.  For the purpose of examination the examiner is taking “an ultracapacitor housing within which the electrode assembly and the electrolyte are contained in the ultracapacitor housing of the respective ultracapacitor” to read, “wherein the electrode assembly and the electrolyte are contained in the housing of the respective ultracapacitor”.  Claims 20-24 are rejected in the same manner based on said claims dependency on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-9, 11, 13-17, & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2013/0141850) in view of Long (US 2003/0214267).
In regards to claim 1, 
Honda ‘850 discloses a module comprising: 
at least two ultracapacitors (2 – fig. 2-3; [0038-0039]) and at least one balancing circuit ([0051]), and 
a heat sink (3 & 20 – fig. 2-4; [0040] & [0051] – when metal is used as the housing materials said housing acts as a heat sink) comprising a metal (aluminum and/or stainless steel) having a thermal conductivity of about 50 W/m-K or more ([0040] & [0051] – aluminum has a thermal conductivity within the claimed range), 
wherein each ultracapacitor comprises a housing (seen in fig. 2; [0044] – each unit capacitor (2) will comprise a cylindrical housing that encompasses the electrolyte and electrodes of the EDLC – a pressure release mechanism is provide in 
a module housing (3 & 20 – fig. 2-4; [0040] & [0051), 
wherein the heat sink includes the module housing and the brace (as housing and brace are metallic; said housing and brace would act as a heat sink or alternatively the metallic housing and thermally conductive resin brace will act as a heat sink).  Honda ‘850 fails to explicitly disclose wherein the balancing circuit is connected to a heat dissipation component comprising an active component, a passive component, or an active component and a passive component; wherein the heat dissipation component is present on the heat sink.

Long ‘267 discloses a module comprising: at least two ultracapacitors (110/112/114/116 – fig. 1; [0040] & [0027]) and at least one balancing circuit (120/122/124/126 – fig. 1; [0040] & 400 – fig. 4; [0047]), wherein the balancing circuit is 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuit of Long ‘267 as the balancing circuit of Honda ‘850 and form the circuit of Long ‘267 on the circuit board of Honda ‘850 thus having the heat dissipation component is present on the heat sink (21 of Honda ‘850 {i.e. circuit is put in circuit case box (21) and is thus on 21}) to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  
 
In regards to claim 2, 
Honda ‘850 fails to explicitly disclose wherein the balancing circuit is connected between the two ultracapacitors.

Long ‘267 discloses wherein the balancing circuit is connected between the two ultracapacitors (fig. 1).



In regards to claim 3, 
Honda ‘850 fails to explicitly disclose wherein the module further contains at least another balancing circuit and wherein one of the at least two ultracapacitors is electrically connected to the at least one balancing circuit and another of the at least two ultracapacitors is electrically connected to the at least another balancing circuit.

Long ‘267 discloses wherein the module further contains at least another balancing circuit and wherein one of the at least two ultracapacitors is electrically connected to the at least one balancing circuit and another of the at least two ultracapacitors is electrically connected to the at least another balancing circuit (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of 

In regards to claim 4, 
Honda ‘850 fails to explicitly disclose wherein the heat dissipation component is a transistor.

Long ‘267 discloses wherein the heat dissipation component is a transistor (422 – fig. 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a 

In regards to claim 5, 
Honda ‘850 fails to explicitly disclose wherein the heat dissipation component is a resistor.

Long ‘267 discloses wherein the heat dissipation component is a resistor (424 – fig. 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 7, 

 
In regards to claim 8, 
Honda ‘850 further discloses wherein the metal has a thermal conductivity of about 100 W/m-K or more ([0040] & [0051] – aluminum has a thermal conductivity within the claimed range).

In regards to claim 9, 
Honda ‘850 as combined with Long ‘267 discloses all the claimed limitations discussed above with respect to claim 9, except for wherein the heat sink has a surface area that is at least about 1,000% greater than the surface area of the heat dissipation component.  However, Honda ‘850 teaches surface area of the heat sink is a result effective variable, particularly for improving heat dissipation properties ([0008]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Honda ‘850 as combined with Long ‘267 such that the heat sink has a surface area that is at least about 1,000% greater than the surface area of the heat dissipation component in order to improve heat dissipation properties, as taught by Honda ‘850.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Honda ‘850 further discloses wherein the housing includes a top surface, a bottom surface opposing the top surface, and at least one side surface extending between the top surface and the bottom surface, wherein at least a part of the side surface defines the heat sink (fig. 2-4; [0040] & [0044] – housing is metallic and thus a heat sink).  

In regards to claim 13, 
Honda ‘850 further discloses wherein another of the at least two ultracapacitors includes another brace (element 50 of 21 – fig. 3-4 & 9; [0086] or 17 – fig. 5-6; [0046-0047]) surrounding at least a portion of a circumference of the another of the at least two ultracapacitor, wherein the brace and the another brace are connected by an interconnecting bridge (lower surface of 21 – fig. 9; or 5 when 17 constitutes the brace– fig. 2-3; [0040]), and wherein the braces and the interconnecting bridge also define the heat sink ([0051] - metallic material will act as a heat sink or [0040] & [0047] – metal interconnect and thermally conductive resin will act as a heat sink).  

In regards to claim 14, 
The combination further discloses wherein the heat dissipation component is also on the interconnecting bridge (circuit includes heat dissipation component {see claim 1 rejection above} which is placed on the circuit board 19 of Honda ‘850 that is on interconnecting bridge 21 – fig. 3 of Honda ‘850).  


Honda ‘850 fails to explicitly disclose wherein the ultracapacitors are connected in series.

Long ‘267 discloses wherein the ultracapacitors are connected in series (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 16, 
Honda ‘850 fails to explicitly disclose wherein the module contains at least one heat dissipation component per balancing circuit.

Long ‘267 discloses wherein the module contains at least one heat dissipation component per balancing circuit (fig. 1 & 4).



In regards to claim 17, 
Honda ‘850 fails to explicitly disclose wherein the module contains at least one balancing circuit per ultracapacitor.

Long ‘267 discloses wherein the module contains at least one balancing circuit per ultracapacitor (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power 

In regards to claim 25, 
The combination further discloses an industrial vehicle containing the module of claim 1 (see rejection of claim 1 above) wherein the module provides power to the industrial vehicle ([0038] of Honda ‘850 & [0026] of Long ‘267).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda ‘850 and Long ‘267 as applied to claim 1 above, and further in view of Kondou et al. (US 2012/0218683).
In regards to claim 6, 
Honda ‘850 further discloses wherein the metal is intended to provide good heat dissipation ([0090]). Honda ‘850 as modified by Long ‘267 fails to explicitly disclose the metal comprises silver, copper, gold, molybdenum, zinc, lithium, tungsten, nickel, iron, palladium, platinum, tin, an alloy thereof, or a combination thereof.

Kondou ‘683 discloses copper and nickel are alternatives to aluminum for forming heat-dissipating cases ([0028]).

It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to form the case of Honda ‘850 using copper as In re Leshin, 125 USPQ 416.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda ‘850 and Long ‘267 as applied to claim 1 above, and further in view of Guerin et al. (US 2011/0090614).
In regards to claim 18, 
Honda ‘850 discloses wherein the module contains 6 ultracapacitors (fig. 2-4). Honda ‘850 as modified by Long ‘267 fails to explicitly disclose wherein the module contains from 8 to 30 ultracapacitors.

Guerin ‘614 discloses a module contains from 8 to 30 ultracapacitors (fig. 2-3; [0206]).

It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to form the module of Honda ‘850 as modified by Long ‘267 to have from 8 to 30 ultracapacitors as taught by Guerin ‘614 based on the intended use and voltage necessity.  Furthermore, it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda ‘850 and Long ‘267 as applied to claim 1 above, and further in view of JP10177935A hereafter referred to as Kobayashi.
In regards to claim 19,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein each of the at least two ultracapacitors comprises: an electrode assembly comprising a first electrode, a second electrode, and a separator positioned between the first and second electrodes; a nonaqueous electrolyte that is in ionic contact with the first electrode and the second electrode; and the electrode assembly and the electrolyte are contained in the ultracapacitor housing of the respective ultracapacitor.  

Kobayashi discloses wherein the ultracapacitor comprises: an electrode assembly comprising a first electrode (1/2 – fig. 1; abstract), a second electrode (1/2 – fig. 1; abstract), and a separator (4 – fig. 1; abstract) positioned between the first and second electrodes (fig. 1); a nonaqueous electrolyte (abstract) that is in ionic contact with the first electrode and the second electrode; and a housing (5 – fig. 1; abstract) within which the electrode assembly and the electrolyte are contained (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the 

In regards to claim 20,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the first electrode comprises a first current collector electrically coupled to a first carbonaceous coating and the second electrode comprises a second current collector electrically coupled to a second carbonaceous coating.  

Kobayashi discloses wherein the first electrode comprises a first current collector (2 – fig. 1; abstract) electrically coupled to a first carbonaceous coating (1 – fig. 1; abstract) and the second electrode comprises a second current collector (2 – fig. 1; abstract) electrically coupled to a second carbonaceous coating (1 – fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 21,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the electrode assembly has a jellyroll configuration.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 22,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the ultracapacitor housing includes a container having a base and an open end, wherein a lid is disposed adjacent to the open end, and further wherein the electrode assembly is positioned within the ultracapacitor housing.  

Kobayashi discloses wherein the ultracapacitor housing includes a container having a base (5 – fig. 1; abstract) and an open end (fig. 1 – portion sealed by 8), wherein a lid (8 – fig. 1) is disposed adjacent to the open end, and further wherein the electrode assembly is positioned within the ultracapacitor housing (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 23,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the container is formed from a metal.  

Kobayashi discloses wherein the container is formed from a metal ([0021]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 24,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the container has a cylindrical shape.  

Kobayashi discloses wherein the container has a cylindrical shape (fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0328008 – fig. 1-2; [0066]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/David M Sinclair/Primary Examiner, Art Unit 2848